SUPPLEMENTAL NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority Claim
The purpose of this Supplemental Notice of Allowance is to acknowledge the Office’s receipt of the certified copy of foreign priority document JP2015-143309.  Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.
Statement of Reasons for Allowance
The claims remain allowable for the reasons given on pages 2 and 3 of the Notice of Allowance dated March 31, 2021.
Any comments on these reasons for allowance considered necessary by applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, any such comments should preferably accompany the issue fee.  The comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767